Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 9-25 are pending.  Claims 2-8 have been canceled.  Note that, Applicant’s amendment and arguments filed 5/20/21 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 2/23/21 have been withdrawn:
	The rejection of claims 1-7, 9, 10, and 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Bodet et al (US 6,710,023), has been withdrawn.
The rejection of claims 11-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Bodet et al (US 6,710,023), has been withdrawn. 
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Bodet et al (US 6,710,023) as applied to the rejected claims above, and further in view of Scheibel et al (US 2017/0253836)
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bodet et al (US 6,710,023) in view of Hulskotter et al (2015/0315525).
Bodet et al teach hand dishwashing detergent compositions containing polyamines.  See Abstract.   Generally polyamines are present in amounts from about 0.001% to about 5% by weight of the composition and most preferred polyamines include triethylene tetramine, hexaethylhexamine, etc.  See column 7, lines 1-50.  The composition will contain a surfactant selected from anionic surfactants, nonionic surfactants, amphoteric surfactants, etc., in amounts from 0.01% to about 90% by weight.  See column 7, line 50 to column 10, line 15.  Additionally, the compositions may contain an enzyme such as a protease, lipase, etc., in amounts from 0.0001% to less than 5% by weight.  See column 17, lines 1-40.  Additionally, the compositions may contain a chelating agent such as EDTA, diethylene triaminepentaacetates, MGDA, salts thereof, etc., in amounts from 0.1% to 15% by weight.  See column 35, line 50 to column 37, line 30.  An antioxidant can be optionally added to the detergent compositions and include ascorbate, thiosulfate, diethanolamine, 2,6-di-tert-butyl-4-methylphenol (BHT), etc.  See column 39.  The composition may contain a variety of other ingredients such as builders, enzymes, dyes, perfumes, etc.  See claim 7.  Specifically, Bodet et al teach 26.09% of an alkyl ethoxy sulfate, 6.5% of amine oxide, 0.2% of suds boosting polymer, 1.5% of sodium cumene sulfonate, 0.5% tetramethylenepentamine, 0.012%, etc.  See column 41 and 42.  

Hulskotter et al teach a hard surface cleaning composition containing from 1 to 60% by weight of a surfactant, from 0.1% to 10% by weight of a cleaning amine, etc.  See Abstract.  Suitable cleaning amines correspond to diethylenetriamine as recited by instant claim 8.  Additionally, chelants may be used in amounts from 0.1% to 20% by weight and include diethylenetriamine pentaacetic acid, MGDA, etc.  See paras. 60-68. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diethylenetriaminepentaacetic acid in the composition taught by Bodet et al, with a reasonable expectation of success, because Hulskotter et al teach the equivalence of diethylenetriamine pentaacetic acid to MGDA as a chelating agent in a similar composition and further, Bodet et al teach use of chelating agents in general and MGDA.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diethylenetriamine in the composition taught by Bodet et al, with a reasonable expectation of success, because Hulskotter et al teach the use of diethylenetriamine as a cleaning amine in a similar composition and further, Bodet et al teach the use of polyamine compounds in general and also, the use of various additives in general which would encompass cleaning amines to provide enhanced grease cleaning properties to the composition. 
.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bodet et al (US 6,710,023) in view of Hulskotter et al (2015/0315525) as applied to the rejected claims above, and further in view of Scheibel et al (US 2017/0253836).
Bodet et al are relied upon as set forth above.  However, Bodet et al do not teach the use of a hueing dye in addition to the other requisite components of the composition as recited by the instant claims.  
Scheibel et al teach compositions containing anionic surfactant and solvent.  See Abstract.  The finished detergent composition may be a form such as a liquid hand dishwashing composition, etc. Additionally, the compositions may contain other ingredients such as hueing agents, etc.  See para. 66.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hueing agent in the composition taught by Bodet et al, with a reasonable expectation of success, because Scheibel et al teach the . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 9-20 of copending Application No. 16/547625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, and 9-20 of 16/547625 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a neutralized anionic surfactant, an oligoamine, an antioxidant, an additional chelating agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1, 2, 6, and 9-20 of 16/547625 suggest a composition containing a neutralized anionic surfactant, an oligoamine, an antioxidant, .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Bodet et al in view of Hulskotter et al, Applicant states that the cited references do not specifically motivate one of ordinary skill to formulate a treatment composition with a relatively low amount of DETA and/or salts thereof, namely at a level of from about 0.01% to about 0.2%, by weight of the treatment composition.  Additionally, both Bodet et al and Hulskotter et al disclose wide percentage levels of a wide variety of amines, such that one of ordinary skill would not be motivated by the cited references to select the low levels of a particular amine (DETA).  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Bodet et al in view of Hulskotter et suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, Bodet et al teach that generally polyamines are present in amounts from about Generally polyamines are present in amounts from about 0.001% to about 5% by weight of the composition and most preferred polyamines include triethylene tetramine, hexaethylhexamine, etc.  See column 7, lines 1-50.  of the composition and most preferred polyamines include triethylene tetramine, hexaethylhexamine, etc. (See column 7, lines 1-50 of Bodet et al).  Additionally, the Examiner asserts the Hulskotter et al is analogous prior art relative to the claimed invention and Bodet et al and that one of ordinary skill in the art clearly would have looked to the teachings of Hulskotter et al to cure the deficiencies of Bodet et al.  Hulskotter et al is a secondary reference relied 
With respect to the rejection of instant claim 14 under 35 USC 103 using Bodet et al in view of Hulskotter et al, further in view of Scheibel et al, Applicant states that the teachings of Bodet et al in view of Hulskotter et al are not sufficient to suggest the claimed invention and that the teachings of Scheibel et al are not sufficient to remedy the deficiencies of Bodet et al in view of Hulskotter et al.  In response, note that, the Examiner asserts that the teachings of Bodet et al in view of Hulskotter et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Scheibel et al is analogous prior art relative to the claimed invention and Bodet et al and that one of ordinary skill in the art clearly would have looked to the teachings of Scheibel et al to cure the deficiencies of Bodet et al in view of Hulskotter et al with respect to instant claim 14.  Scheibel et al is a secondary reference relied upon for its teaching of a hueing dye.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a hueing agent in the composition taught by Bodet et al, with a reasonable expectation of success, because 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Examples 2-8 of the instant specification provide data showing that the claimed invention provides unexpected and superior malodor control in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims recite a given range of DETA and an additional treatment adjunct in any amount, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims.).  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/August 16, 2021